Citation Nr: 1026365	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  06-32 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a gynecological condition, 
to include status post hysterectomy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to December 
1987 and from January 1988 to April 2002.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, which denied the benefit sought on appeal.  

In June 2008, the Veteran presented testimony at a hearing 
conducted at the Waco RO before a Decision Review Officer (DRO).  
In September 2009, the Veteran presented testimony at a personal 
hearing conducted at the Waco RO before the undersigned who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  Transcripts of these hearings are in 
the Veteran's claims folder.


FINDING OF FACT

A gynecological condition, to include status post hysterectomy, 
has been shown to be causally or etiologically related to the 
Veteran's military service.


CONCLUSION OF LAW

A gynecological condition, to include status post hysterectomy, 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Because the claim for entitlement to service connection for a 
gynecological condition, to include status post hysterectomy, on 
appeal is being granted, there is no need to review whether VA's 
statutory duties to notify and assist are fully satisfied as any 
error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); see also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).


LAW AND ANALYSIS

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

As a preliminary matter, the Board notes that the matter on 
appeal was initially characterized as two separate issues:  
entitlement to service connection for a gynecological condition 
claimed as fibroids and status post hysterectomy.  As discussed 
during the June 2008 DRO hearing, the issues can be combined as 
they stem from the same in-service symptomatology.  Accordingly, 
the matter has been recharacterized as noted above.  

In considering all of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for a gynecological 
condition, to include status post hysterectomy.  The service 
treatment records contain numerous gynecological related 
complaints.  For example, throughout her service, the Veteran was 
diagnosed with pelvic inflammatory disease (PID), cervicitis, 
vaginitis, perimenopause, and dysfunctional uterine bleeding.  
She was also diagnosed with a recurrent hormone imbalance and in 
January 2000 was found to have a benign fibrous walled cyst with 
flattened epithelial lining.  During her hearings, the Veteran 
emphasized that she experienced abnormal bleeding throughout her 
20 plus years of service.  

After her separation from service, a June 2002 pelvic ultrasound 
record from H.B.M.C. revealed possible small fibroids and a cyst 
on the left ovary.  A September 2004 pelvic ultrasound from Dr. 
J.K.G. reflected uterine fibroids and a left paraovarian cyst.  A 
November 2004 sonogram showed multiple fibroids in the uterus.  A 
January 2005 pre-op diagnosis was fibroids, dysmenorrhea, and 
menometrorrhagia.  A January 2005 record indicated that the 
Veteran underwent a total abdominal hysterectomy, bilateral 
salpingo-oophorectomy.  A February 2005 pathology report from 
M.C.H. contained diagnoses of nabothian cyst, nonfunctional 
endometrium, adenomyosis in the uterus; follicular cysts in the 
left ovary; and heterotopic adrenal tissue in the left adnexa.  

In November 2005, the Veteran had a VA examination.  The examiner 
stated that he was asked to address whether the Veteran's 
diagnosis of cervical cysts is related to her claim for uterine 
fibroids.  The examiner noted that the Veteran's pathology was 
consistent with adenomyosis rather than fibroids.  The Veteran's 
irregular bleeding did begin while in service but was not a 
result of uterine fibroids based upon the records reviewed.  
Cervical cysts (nabothian cysts) are unrelated to any irregular 
bleeding requiring hysterectomy.  Specifically, the Veteran's 
diagnosis of cervical cysts is not a causative factor in her 
having a hysterectomy for suspected uterine fibroids (which were 
not diagnosed).  

The Board observes that although the VA examiner indicated that 
cervical cysts were not a causative factor in the Veteran having 
a hysterectomy, he did not specifically opine as to the 
relationship, if any, between the Veteran's myriad of other in-
service gynecological problems and her hysterectomy.  Moreover, 
the Board observes that the fact that the Veteran was not 
ultimately found to have fibroids per pathology report following 
her hysterectomy does not matter as it appears that part of the 
reason for her hysterectomy was that fibroids were suspected per 
ultrasound.  Thus, it appears that the full picture of the 
Veteran's gynecological condition and hysterectomy and as it 
relates to her service was not considered by the VA examiner.  

On the contrary, in August 2008, Dr. M.T.M. opined that based on 
a review of the Veteran's naval records and the pathology from 
the hysterectomy that it is more likely than not that the 
condition which resulted in hysterectomy could have been present 
based on her in-service records.  Dr. M.T.M. went on to explain 
that the indications for the hysterectomy were dysmenorrhea, 
refractory menometorrhagia (heavy periods), and fibroids on 
sonogram.  Dr. M.T.M. confirmed that the ultrasound did in fact 
reveal echogenic areas in the uterus that the radiologist felt 
were consistent with multiple small uterine fibroids.  The 
pathology report showed nodules located within the myometrium 
measuring 5-10 mm in diameter.  Dr. M.T.M. explained that there 
were areas of endometrial glands, a condition known as 
adnenomyosis, which would cause dysmenorrhea and can cause 
abnormal prolonged bleeding.  She noted that the Veteran had a 
long history of abnormal periods and was diagnosed with 
amenorrhea and anovulatory cycles in 1984.  Dr. M.T.M. referenced 
in-service complaints of abnormal bleeding and pelvic pain.  Dr. 
M.T.M. noted that the Veteran's pelvic pain could be explainable 
by multiple cases of cervicitis and PID as well as adnenomyosis.  
She felt that the irregular bleeding was probably hormonal in 
nature and was treated by birth control bills and hormonal 
management.  

The Board finds this opinion sufficient upon which to base a 
grant of service connection.  In this regard, Dr. M.T.M. based 
her opinion on a review of the Veteran's service treatment 
records and post-service ultrasounds and hysterectomy records.  
Dr. M.T.M. explained how the reasons that led to the hysterectomy 
(dysmenorrhea, refractory menometorrhagia, and fibroids on 
sonogram) were related to the symptomatology the Veteran was 
experiencing during service (abnormal periods, amenorrhea, and 
pelvic pain).  The Board also finds it significant that what was 
thought to be uterine fibroids on an ultrasound administered 
shortly before her hysterectomy was first noted on a June 2002 
pelvic ultrasound of H.B.M.C., which was taken two months after 
the Veteran's separation from service.  Thus, this sonogram tends 
to support the suspected presence of fibroids during the 
Veteran's service.  Lastly, the Board notes that despite Dr. 
M.T.M.'s use of the words "could have been" in her opinion, she 
nevertheless communicated that she felt it was more likely than 
not that the gynecological condition that began during the 
Veteran's service led to her having a hysterectomy.  

Accordingly, the Board finds that the more probative medical 
evidence indicates a relationship between the Veteran's post-
service hysterectomy and her in-service gynecological 
symptomatology, to include abnormal bleeding and pelvic pain.  As 
such, service connection for a gynecological condition, to 
include status post hysterectomy, is granted.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for a gynecological condition, 
to include status post hysterectomy, is granted.  




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


